Case 6:20-cv-01657-CEM-GJK Document 82 Filed 10/26/20 Page 1 of 10 PagelD 832

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

COMMODITY FUTURES TRADING CASE NO. 6:20-CV-01657-CEM-GJK
COMMISSION,

Plaintiff
VS.
HIGHRISE ADVANTAGE, LLC, BULL
RUN ADVANTAGE, LLC GREEN
KNIGHT INVESTMENTS, LLC, KING
ROYALTY LLC, SR&B INVESTMENT
ENTERPRISES, INC., AVINASH SINGH,
RANDY ROSSEUA, DANIEL
COLOGERO, HEMRAJ SINGH and
SURUJPAUL SAHDEO,

Defendants.
/

DEFENDANTS, SR&B INVESTMENT ENTERPRISES, INC.
and SURUJPAUL SAHDEO’S ANSWER TO COMPLAINT

Defendants, SR&B INVESTMENT ENTERPRISES, INC. and SURUJPAUL
SAHDEO’S, through undersigned counsel, answer to Complaint as follows:

1. The allegations of paragraph 1 are denied.

2. Defendants are without knowledge and therefor deny paragraph 2.

3. The allegations of paragraph 3 are denied.

4, The allegations of paragraph 4 are denied.

5. The allegations of paragraph 5 are denied.

6. The allegations of paragraph 6 are denied.

7. The allegations of paragraph 7 are denied.

8. The allegations of paragraph 8 are denied.

9. The allegations of paragraph 9 are admitted.

10. The allegations of paragraph 10 are denied.

11. The allegations of paragraph 11 are admitted.

Page 1 of 10
Case 6:20-cv-01657-CEM-GJK Document 82 Filed 10/26/20 Page 2 of 10 PagelD 833

12. Defendants are without knowledge and therefore deny paragraph 12.

13. Defendants are without knowledge and therefore deny paragraph 13.

14. Defendants are without knowledge and therefore deny paragraph 14.

15. Defendants are without knowledge and therefore deny paragraph 15.

16. The allegations of paragraph 16 are denied.

17. The allegations of paragraph 17 are denied.

18. Defendants are without knowledge and therefore deny paragraph 18.

19. Defendants are without knowledge and therefore deny paragraph 19.

20. Defendants are without knowledge and therefore deny paragraph 20.

21. Defendants are without knowledge and therefore deny paragraph 21.

22. Defendants are without knowledge and therefore deny paragraph 22.

23. The statutory language alleged in paragraph 23 speaks for itself. To the extent the
allegations of paragraph 23 differ from that language, they are denied.

24. The statutory language alleged in paragraph 24 speaks for itself. To the extent the
allegations of paragraph 24 differ from that language, they are denied.

25. The regulation language alleged in paragraph 25 speaks for itself. To the extent the
allegations of paragraph 25 differ from that language, they are denied.

26. The regulation language alleged in paragraph 26 speaks for itself. To the extent the
allegations of paragraph 26 differ from that language, they are denied.

27. The regulation language alleged in paragraph 27 speaks for itself. To the extent the
allegations of paragraph 27 differ from that language, they are denied.

28. The regulation language alleged in paragraph 28 speaks for itself. To the extent the
allegations of paragraph 28 differ from that language, they are denied.

29. The regulation language alleged in paragraph 29 speaks for itself. To the extent the

Page 2 of 10
Case 6:20-cv-01657-CEM-GJK Document 82 Filed 10/26/20 Page 3 of 10 PagelD 834

allegations of paragraph 29 differ from that language, they are denied.

30. The statutory language alleged in paragraph 30 speaks for itself. To the extent the
allegations of paragraph 30 differ from that language, they are denied.

31. The allegation of paragraph 31 are admitted.

32. The statutory language alleged in paragraph 32 speaks for itself. To the extent the
allegations of paragraph 32 differ from that language, they are denied.

33. The statutory language alleged in paragraph 33 speaks for itself. To the extent the
allegations of paragraph 33 differ from that language, they are denied.

34. The statutory language alleged in paragraph 34 speaks for itself. To the extent the
allegations of paragraph 34 differ from that language, they are denied.

35. The allegations of paragraph 35 are denied.

36. The allegations of paragraph 36 are denied.

37. The regulation language alleged in paragraph 37 speaks for itself. To the extent the
allegations of paragraph 37 differ from that language, they are denied.

38. The allegations of paragraph 38 are denied.

39. Defendants are without knowledge and therefore deny paragraph 39.

40. Defendants are without knowledge and therefore deny paragraph 40.

41. | Defendants are without knowledge and therefore deny paragraph 41.

42. Defendants are without knowledge and therefore deny paragraph 42.

43. Defendants are without knowledge and therefore deny paragraph 43.

44. Defendants are without knowledge and therefore deny paragraph 44.

45. Defendants are without knowledge and therefore deny paragraph 45.

46. Defendants are without knowledge and therefore deny paragraph 46.

47. Defendants are without knowledge and therefore deny paragraph 47.

Page 3 of 10
Case 6:20-cv-01657-CEM-GJK Document 82 Filed 10/26/20 Page 4 of 10 PagelD 835

48. Defendants are without knowledge and therefore deny paragraph 48.
49. Defendants are without knowledge and therefore deny paragraph 49.
50. Defendants are without knowledge and therefore deny paragraph 50.
51. Defendants are without knowledge and therefore deny paragraph 51.
52. Defendants are without knowledge and therefore deny paragraph 52.
53. Defendants are without knowledge and therefore deny paragraph 53.
54. Defendants are without knowledge and therefore deny paragraph 54.
55. Defendants are without knowledge and therefore deny paragraph 55.
56. Defendants are without knowledge and therefore deny paragraph 56.
57. Defendants are without knowledge and therefore deny paragraph 57.
58. Defendants are without knowledge and therefore deny paragraph 58.
59. Defendants are without knowledge and therefore deny paragraph 59.
60. Defendants are without knowledge and therefore deny paragraph 60.
61. Defendants are without knowledge and therefore deny paragraph 61.
62. Defendants are without knowledge and therefore deny paragraph 62.
63. Defendants are without knowledge and therefore deny paragraph 63.
64. Defendants are without knowledge and therefore deny paragraph 64.
65. Defendants are without knowledge and therefore deny paragraph 65.
66. Defendants are without knowledge and therefore deny paragraph 66.
67. Defendants are without knowledge and therefore deny paragraph 67.
68. Defendants are without knowledge and therefore deny paragraph 68.
69. Defendants are without knowledge and therefore deny paragraph 69.
70. Defendants are without knowledge and therefore deny paragraph 70.

71. Defendants are without knowledge and therefore deny paragraph 71.

Page 4 of 10
Case 6:20-cv-01657-CEM-GJK Document 82 Filed 10/26/20 Page 5 of 10 PagelD 836

72. Defendants are without knowledge and therefore deny paragraph 72.
73. Defendants are without knowledge and therefore deny paragraph 73.
74. Defendants are without knowledge and therefore deny paragraph 14,
75. Defendants are without knowledge and therefore deny paragraph 75.
76. Defendants are without knowledge and therefore deny paragraph 76.
77. Defendants are without knowledge and therefore deny paragraph 77.
78. Defendants are without knowledge and therefore deny paragraph 78.
79. Defendants are without knowledge and therefore deny paragraph 79.
80. The allegations of paragraph 80 are denied.

81. Defendants are without knowledge and therefore deny paragraph 8 1.
82. Defendants are without knowledge and therefore deny paragraph 82.
83. Defendants are without knowledge and therefore deny paragraph 83.
84. The allegations of paragraph 84 are denied.

85. Defendants repeat and reaver their answers to paragraphs 1 through 84 as if fully

set forth herein and are incorporated herein by reference.

86. The allegations of paragraph 86 are denied.

87. The allegations of paragraph 87 are denied.

88. Defendants are without knowledge and therefore deny paragraph 88.
89. Defendants are without knowledge and therefore deny paragraph 89.
90. Defendants are without knowledge and therefore deny paragraph 90.
91, Defendants are without knowledge and therefore deny paragraph 91.
92. Defendants are without knowledge and therefore deny paragraph 92.
93, Defendants are without knowledge and therefore deny paragraph 93.

94. Defendants repeat and reaver their answers to paragraphs | through 93 as if fully

Page 5 of 10
Case 6:20-cv-01657-CEM-GJK Document 82 Filed 10/26/20 Page 6 of 10 PagelD 837

set forth herein and are incorporated herein by reference.
95. The allegations of paragraph 95 are denied.
96. The allegations of paragraph 96 are denied.
97. The allegations of paragraph 97 are denied.
98. Defendants are without knowledge and therefore deny paragraph 98.
99, Defendants are without knowledge and therefore deny paragraph 99.
100. Defendants are without knowledge and therefore deny paragraph 100.
101. Defendants are without knowledge and therefore deny paragraph 101.
102. Defendants are without knowledge and therefore deny paragraph 102.
103. Defendants are without knowledge and therefore deny paragraph 103.
104. Defendants are without knowledge and therefore deny paragraph 104.
105. Defendants are without knowledge and therefore deny paragraph 105.
106. Defendants repeat and reaver their answers to paragraphs 1 through 105 as if fully
set forth herein and are incorporated herein by reference.
107. Defendants are without knowledge and therefore deny paragraph 107.
108. Defendants are without knowledge and therefore deny paragraph 108.
109. Defendants are without knowledge and therefore deny paragraph 109.
110. Defendants are without knowledge and therefore deny paragraph 110.
111. Defendants are without knowledge and therefore deny paragraph 111.
112. Defendants are without knowledge and therefore deny paragraph 112.
113. Defendants are without knowledge and therefore deny paragraph 113.
114. Defendants are without knowledge and therefore deny paragraph 114.
115. Defendants are without knowledge and therefore deny paragraph 115.

116. Defendants are without knowledge and therefore deny paragraph 116.

Page 6 of 10
Case 6:20-cv-01657-CEM-GJK Document 82 Filed 10/26/20 Page 7 of 10 PagelD 838

117. Defendants are without knowledge and therefore deny paragraph 117.
118. Defendants are without knowledge and therefore deny paragraph 118.
119. Defendants are without knowledge and therefore deny paragraph 119.
120. Defendants are without knowledge and therefore deny paragraph 120.
121. Defendants are without knowledge and therefore deny paragraph 121.
122. Defendants repeat and reaver their answers to paragraphs | through 121 as if fully
set forth herein and are incorporated herein by reference.

123. The allegations of paragraph 123 are denied.

124. The allegations of paragraph 124 are denied.

125. Defendants are without knowledge and therefore deny paragraph 125.
126. Defendants are without knowledge and therefore deny paragraph 126.
127. Defendants are without knowledge and therefore deny paragraph 127.
128. Defendants are without knowledge and therefore deny paragraph 128.
129. Defendants are without knowledge and therefore deny paragraph 129.
130. The allegations of paragraph 130 are denied.

131. Defendants are without knowledge and therefore deny paragraph 131.
132. Defendants are without knowledge and therefore deny paragraph 132.
133. The allegations of paragraph 133 are denied.

134. Defendants are without knowledge and therefore deny paragraph 134.
135. Defendants are without knowledge and therefore deny paragraph 135.
136. The allegations of paragraph 136 are denied.

137. Defendants repeat and reaver their answers to paragraphs | through 136 as if fully

set forth herein and are incorporated herein by reference.

138. Defendants are without knowledge and therefore deny paragraph 138.

Page 7 of 10
Case 6:20-cv-01657-CEM-GJK Document 82 Filed 10/26/20 Page 8 of 10 PagelD 839

139. Defendants are without knowledge and therefore deny paragraph 139.
140. Defendants are without knowledge and therefore deny paragraph 140.
141. Defendants are without knowledge and therefore deny paragraph 141.
142. Defendants are without knowledge and therefore deny paragraph 142.
143. Defendants are without knowledge and therefore deny paragraph 143.
144. Defendants are without knowledge and therefore deny paragraph 144.
145. The allegations of paragraph 145 are denied.

146. Defendants are without knowledge and therefore deny paragraph 146.
147. Defendants are without knowledge and therefore deny paragraph 147.
148. Defendants repeat and reaver their answers to paragraphs | through 147 as if fully

set forth herein and are incorporated herein by reference.

149. The allegations of paragraph 149 are denied.

150. The allegations of paragraph 150 are denied.

151. The allegations of paragraph 151 are denied.

152. The allegations of paragraph 152 are denied.

153. The allegations of paragraph 153 are denied.

154. Defendants are without knowledge and therefore deny paragraph 154.
155. Defendants are without knowledge and therefore deny paragraph 155.
156. Defendants are without knowledge and therefore deny paragraph 156.
157. Defendants are without knowledge and therefore deny paragraph 157.
158. The allegations of paragraph 158 are denied.

159. The allegations of paragraph 159 are denied.

160. Defendants repeat and reaver their answers to paragraphs | through 159 as if fully

set forth herein and are incorporated herein by reference.

Page 8 of 10
Case 6:20-cv-01657-CEM-GJK Document 82 Filed 10/26/20 Page 9 of 10 PagelID 840

161.

162.

163.

164.

165.

166.

167.

168.

The allegations of paragraph 161 are denied.

Defendants are without knowledge and therefore deny paragraph 162.
Defendants are without knowledge and therefore deny paragraph 163.
Defendants are without knowledge and therefore deny paragraph 164.
Defendants are without knowledge and therefore deny paragraph 165.
Defendants are without knowledge and therefore deny paragraph 166.
Defendants are without knowledge and therefore deny paragraph 167.
Defendants are without knowledge and therefore deny paragraph 168.

BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ, PC
Co-Counsel for SR&N Investment Enterprises,
Inc. and Surujpaul Sahdeo

200 South Orange Avenue

Orlando, FL 32802-1549

and

WEISS, HANDLER & CORNWELL, PA
Attorneys for SR&N Investment Enterprises,
Inc. and Surujpaul Sahdeo

2255 Glades Road, Suite 205E

Boca Raton, FL 33431

Telephone: (561) 997- LL

yy ANE

HENRY B. HANDLER, ESQ.
Florida Bar No. 259284
hbh@whcefla.com

jn@whcfla.com
filings@whcfla.com

 

Page 9 of 10
Case 6:20-cv-01657-CEM-GJK Document 82 Filed 10/26/20 Page 10 of 10 PageID 841

CERTIFICATE OF SERVICE

I hereby certify that I filed the foregoing with the Court by uploading to the CM/ECF
system for the Middle District of Florida and served a true and correct copy upon:

Cristina Covarrubias, Esq., Susan B. Padove, Esq., Elizabeth M. Streit, Esq., and Scott R.
Williamson, Esq., Attorneys for Plaintiff, 525 W. Monroe St., Chicago, IL 60661, via email at
ccovarrubias@eftc.gov, spadove@ette.gov, estreit@cftc.gov, and swilliamson@cftc.gov;

Matthew J. Mueller, Esq., of Wiand Guerra King P.A., Aftorneys for Defendants Cologero and
Green Knight Investments, LLC, 5505 West Gray St., Tampa, FL 33609, via email at
mmueller@wiandlaw.com;

Jeffrey M. Garber, Esq., Ciklin Lubitz & O’ Connell, Attorneys for Defendant, Highrise Advantage,
LLC and Avinash Singh, 515 N. Flagler Dr., 20 Floor, West Palm Beach, FL, 33401, via email to
jgarber@ciklinlubitz.com;

 

Douglas D. Marks, Esq., 310 5th Ave., Indiatlantic, FL, 32903, Attorneys for Defendants Randy
Rosseau and Bull Run Advantage, LLC, via email to dmarks@markslawbrevard.com with a copy
to rcortes@markslawbrevard.com;

Tucker H. Byrd, Esq., Scottie N. McPhereson, Esq., and Julia M. Wischmeier, Esq., all of Byrd
Campbell, P.A., Attorneys for Defendant, Hemraj Singh, and Defendant King Royalty, LLC, 180
Park Ave., North, Suite 2A, Winter Park, FL, 32789, via email tbryd@byrdcampbell,com,
smepheterson@byrdcampbell.com, and jwischmeier@byrdcampbell.com with a copy to
EGarcia@ByrdCampbell.com, this 26" day of October, 2020.

WEISS, HANDLER & CORNWELL, PA
Attorneys for SR&N Investment Enterprises,
Inc. and Surujpaul Sahdeo

2255 Glades Road, Suite 205E

Boca Raton, FL 33431

Telephone: (561) 997-9995

HENRY B. HANDLER, ESQ.
Florida Bar No. 259284

hbh@whcfla.com
jn@whefla.com
filings@whcfla.com

Page 10 of 10
